UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1507


TIMOTHY LARRIMORE,

                Plaintiff - Appellant,

          v.

EXXON MOBIL OIL CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  James C. Dever III,
District Judge. (7:06-cv-00008-FL)


Submitted:   October 20, 2008            Decided:   December 2, 2008


Before MICHAEL, KING, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Timothy Larrimore, Appellant Pro Se.    Alex John Hagan, ELLIS &
WINTERS, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy    Larrimore    appeals    from    the    district   court=s

order imposing sanctions and a prefiling injunction.                    We review

the   imposition       of   a    prefiling      injunction      for    abuse      of

discretion.     Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812,

817   (4th    Cir.     2004).     Federal    courts     may    issue    prefiling

injunctions     when     vexatious   conduct      hinders      the    court    from

fulfilling its constitutional duty.             Id.; Procup v. Strickland,

792   F.2d   1069,     1073-74   (11th   Cir.   1986)    (en   banc).         Before

enjoining the filing of further actions, however, the district

court must afford the litigant notice and an opportunity to be

heard.   Cromer, 390 F.3d at 819; In re Oliver, 682 F.2d 443, 446

(3d Cir. 1982).        Here, the district court sua sponte issued the

injunction.      Because the court imposed the injunction without

affording Larrimore an opportunity to be heard, we vacate the

order and remand for further proceedings.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         VACATED AND REMANDED




                                         2